UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMED HUSAIN ZUBAIR,

                                 Plaintiff,                         20-CV-1308 (CM)

                     -against-                             ORDER DIRECTING ORIGINAL
                                                        SIGNATURE AND PAYMENT OF FEES
 BANK OF AMERICA, et al.,                                 OR AMENDED IFP APPLICATION

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. For the reasons discussed below, within thirty days of

the date of this order, Plaintiff must resubmit the signature page of the complaint with an original

signature, and either pay the $400.00 in filing fees that are required to file a civil action in this

Court or submit an amended in forma pauperis (IFP) application.

                                              DISCUSSION

A.      Original Signature on Complaint

        Plaintiff submitted the complaint without a signature. Rule 11(a) of the Federal Rules of

Civil Procedure provides that “[e]very pleading, written motion, and other paper must be signed

by at least one attorney of record in the attorney’s name – or by a party personally if the party is

unrepresented.” Fed. R. Civ. P. 11(a); see Local Civil Rule 11.1(a). The Supreme Court has

interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name handwritten (or a mark

handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

        Plaintiff is directed to resubmit the signature page of his complaint with an original

signature to the Court within thirty days of the date of this order. A copy of the signature page is

attached to this order.
B.     Filing Fees or Amended IFP Application

       To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit an IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff has filed an IFP application. But the information he provides does not suggest

that he is unable to pay the filing fees. He alleges that he is employed and earns $65.00 per hour,

and that he has $1,500.00 in a bank account. Plaintiff further states that he owns stocks, a car,

and a house, but he does not provide the value of those assets. In addition, he asserts that he pays

$575.00 per month in car-loan payments, and an unspecified amount per month in “house

payments.” (ECF No. 1, 2.) Plaintiff also claims that he financially supports his wife and six

children, but he does not state the amount he contributes to their support.

       The Court has further discovered that on December 18, 2012, Plaintiff was awarded in a

prior action a total of $115,175.67 ($7,793 in unpaid overtime wages and liquidated damages,

$105,575 in attorneys’ fees, and $1,807.67 in costs). See Zubair v. Entech Eng’g, ECF 1:09-CV-

7927, 44 (S.D.N.Y. Dec. 18, 2012), aff’d, 550 F. App’x 59 (2d Cir. 2014) (summary order)

(remanded for a determination of appellate fees and costs), ECF 1:09-CV-7927, 68 (S.D.N.Y.

Apr. 25, 2014) (judgment against the defendants in the amount of $45,000.00 for additional

attorneys’ fees and costs).

       Based on the information Plaintiff provided in his IFP application, and in light of the

amount awarded to him in Zubair, ECF 1:09-CV-7927, 44, the Court cannot say at this time that

Plaintiff is unable to pay the filing fees. Accordingly, within thirty days of the date of this order,

Plaintiff must either pay the $400.00 in fees to commence this action or submit the attached

amended IFP application in which he fully discloses his financial status – he must fully and



                                                   2
completely answer all of the amended IFP application’s questions, including those about the

value of his stocks, car, house, and other assets, the debts he owes, and the amounts he

contributes to each individual he financially supports. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 20-CV-1308 (CM).

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time.

       The Court directs Plaintiff to, within thirty days, resubmit the signature page of the

complaint with an original signature, and either pay the $400.00 in filing fees that are required to

file a civil action in this Court or submit an amended IFP application

       If Plaintiff complies with this order, this action shall be processed in accordance with the

procedures of the Clerk’s Office. If Plaintiff fails to comply with this order within the time

allowed, the Court will dismiss this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    February 24, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  3
